DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a stator…opens one input line and closes the other input lines” is unclear and indefinite.  A stator is a stationary element and therefore cannot open or close the input lines. The opening and closing of the input lines is done by elements 130 and 160. For examination purposes, the limitation will be read as the input lines are opened or closed base on whether the current is supplied.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (U.S. 2017/0282882).

    PNG
    media_image1.png
    802
    487
    media_image1.png
    Greyscale

Annotated Figure 3 from Takahashi.
Regarding claim 1, Takahashi discloses:
A solenoid valve (15) comprising:
an armature (120) that is movable upward or downward based on whether a current is supplied (see paragraph 0208)
a pusher (121, 122, 170) that is in contact with the armature (120) and linearly movable based on a movement of the armature 120 (see paragraphs 0265 and 0267)
a spring (180) that is compressed or expanded based on a linear movement of the pusher 121, 122, 170 (see paragraph 0258)
a plurality of input lines (10a, 10c) that receive brake fluid from a main master cylinder (20) or a sub-master cylinder A2 (see paragraph 0164)
an output line that supplies the brake fluid in a direction toward a wheel brake A3 (see paragraphs 0190 and 0199)
a stator (110) that connects the plurality of input lines (10a, 10c) and the output line to provide a movement path, through which the brake fluid moves
the plurality of input lines (10a, 10c) are opened or closed based on whether the current is supplied
Regarding claim 2, Takahashi discloses:
wherein the plurality of input lines (10a, 10c) include:
a first input line (10c) connected to the main master cylinder 20
a second input line (10a) connected to the sub-master cylinder (see paragraph 0164)
Further regarding this claim, please note that the main master cylinder and sub-master cylinder are fluidly connected to both input lines 10a and 10c through the valve 15.
Regarding claim 3, Takahashi discloses:
wherein the armature (120) moves downward when the current is supplied to press the pusher (121, 122, 170) downward so as to compress the spring (180), and the stator (110) discharges, in a direction toward the output line, the brake fluid introduced using the first input line (10c) and closes the second input line 10a (see Figure 4)
Regarding claim 4, Takahashi discloses:
wherein the armature (120) moves upward when the current is cut off to expand the spring (180), and the stator (110) discharges, in a direction toward the output line, the brake fluid introduced using the second input line (10a) and closes the first input line 10c (see Figure 3)
Regarding claim 5, Takahashi discloses:
wherein the stator (110) includes an upper sealing part (140), a first sealing part (see annotated figure above), a second sealing part (see annotated figure above), and a lower sealing part 150 (see paragraphs 0219, 0222, 0227)
Regarding claim 7, Takahashi discloses:
wherein the lower sealing part (150) is press-fitted so that the second sealing part (see annotated figure above) is sealed, and thus the brake fluid is not discharged to an outside (see paragraph 0227) 
Regarding claim 8, Takahashi discloses:
wherein the pusher (121, 122, 170) has a first end (121) in contact with the armature (120), and when the current is supplied to the armature (120), the first end (121) moves downward, comes into contact with the stator (110), and closes the second input line 10a (see Figure 4)
Regarding claim 9, Takahashi discloses:
wherein the pusher (121, 122, 170) moves downward when the current is supplied to the armature (120), comes into contact with the stator (110), and closes the first input line (10c), and the pusher (121, 122, 170) moves upward when the current is cut off in the armature (120), is spaced apart from the stator (110), and opens the first input line 10a

Regarding claim 1, Takahashi discloses:
A solenoid valve (15) comprising:
an armature (120) that is movable upward or downward based on whether a current is supplied (see paragraph 0208)
a pusher (121, 122, 170) that is in contact with the armature (120) and linearly movable based on a movement of the armature 120 (see paragraphs 0265 and 0267)
a spring (180) that is compressed or expanded based on a linear movement of the pusher 121, 122, 170 (see paragraph 0258)
a plurality of input lines (10a, 10c) that receive brake fluid from a main master cylinder (20) or a sub-master cylinder A2 (see paragraph 0164)
an output line that supplies the brake fluid in a direction toward a wheel brake A3 (see paragraphs 0190 and 0199)
a stator (110) that connects the plurality of input lines (10a, 10c) and the output line to provide a movement path, through which the brake fluid moves
the plurality of input lines (10a, 10c) are opened or closed based on whether the current is supplied
Regarding claim 2, Takahashi discloses:
wherein the plurality of input lines (10a, 10c) include:
a first input line (10a) connected to the main master cylinder 20
a second input line (10c) connected to the sub-master cylinder (see paragraph 0164)
Regarding claim 10, Takahashi discloses:
wherein the pusher (121, 122, 170) has a first end (121) in contact with the armature (120) and a second end in contact with a spool (171, 172) that is in contact with the spring (180), and the spool (171, 172) opens or closes the first input line (10a) based on the linear movement of the pusher 121, 122, 170
Regarding claim 11, Takahashi discloses:
wherein the spool (171, 172) moves downward when the current is supplied to the armature (120) to close the first input line (10a), and the spool (171, 172) moves upward when the current is cut off in the armature (120) to open the first input line 10a
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Milan (U.S. 2011/0121023)
Regarding claim 6, Takahashi discloses the invention as essentially claimed, and further discloses wherein a seal (116b) is mounted on an outer side of the first sealing part (see annotated figure above) so that the first sealing part (see annotated figure above) is sealed and thus the brake fluid is not discharged to an outside (see paragraph 0217).
Takahashi fails to disclose an X seal.
Milan teaches a valve with an X seal (see paragraph 0089).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Takahashi to provide an X seal, as taught by Milan. Doing so would provide expected results (good sealing) as Milan shows that an O-ring and an X-seal are interchangeable/suitable seals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Warashina et al. (U.S. 2020/0158249) discloses a solenoid valve; an armature; a pusher; a spring; input lines; an output line; and a stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753